Citation Nr: 0839947	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-37 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty with the U.S Air Force from 
January 1951 to December 1954.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The veteran's bilateral hearing loss was first identified 
many years after service and has not been linked by competent 
medical evidence to his military service, including to any 
acoustic trauma he sustained while on active duty.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by his service and may not be presumed to have 
been incurred in service.  38 U.S.C.A §§ 1101, 1110, 1112, 
1113 (West Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the veteran in October 2004, prior to the initial 
adjudication of his claim in March 2005.  The letter informed 
him of the evidence required to substantiate his claim, as 
well as of his and VA's respective responsibilities in 
obtaining supporting evidence.  

The Board is aware that the letter did not address the 
potential downstream disability rating and effective date 
elements of the claim if ultimately granted, as required by 
Dingess, supra.  However, this is nonprejudicial, i.e., 
harmless error because the preponderance of the evidence is 
against the underlying claim for service connection.  So any 
question as to the appropriate downstream disability rating 
or effective date to be assigned is moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  See also 38 C.F.R. § 
20.1102 (2008) (harmless error).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained a private 
audiology evaluation report dated in March 2003, the only 
evidence the veteran identified as pertinent to his claim.  
Thus, there are no outstanding medical or other records that 
are relevant to the claim.

The Board also finds that a VA medical opinion is not 
required to determine whether the veteran's bilateral hearing 
loss is related to his military service, as the standards of 
the Court's decision in McLendon v. Nicholson, 20 Vet. App. 
79 (2006), have not been met.  McLendon states that VA must 
provide a medical examination in a service-connection claim 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81.  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Here, though, there is no medical evidence of any hearing 
loss until 2003, over 49 years after the veteran's active 
duty military service ended.  And none of the medical 
evidence on file suggests his current bilateral hearing loss 
is attributable to his military service.  There is only his 
unsubstantiated lay allegation of this correlation, which is 
insufficient evidence to require VA to schedule an 
examination for a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  Simply put, the 
second and third prongs of the McLendon test have not been 
met.  Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

II.  Merits of the Claim

The veteran claims that he developed bilateral hearing loss 
as a result of acoustic trauma while on active duty many 
years ago.  In his initial claim, submitted in September 
2004, he reported that his hearing loss began in 1980 - which 
the Board notes was approximately 26 years after his military 
service had ended.  But in that same document he also 
attributed his hearing loss to noise exposure from driving 
gasoline tankers on the flight line while on active duty.  
After carefully reviewing the record, however, the Board 
finds that the preponderance of the evidence is against his 
claim, so it must be denied.



The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Certain chronic diseases, such 
as organic disease of the nervous system, including 
sensorineural hearing loss, may be presumed to have been 
incurred in service if manifested to a compensable degree (of 
at least 10-percent disabling) within one year of separation 
from service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The veteran does have sufficient hearing loss to be 
considered a disability by VA standards, that is to say, 
sufficient hearing loss to satisfy the threshold minimum 
requirements of 38 C.F.R. § 3.385.  A private audiological 
evaluation report dated in March 2003 confirms that he has a 
40 decibel loss at 500 Hz (in each ear, meaning bilaterally), 
and that he has even greater losses in the higher frequencies 
(1,000, 2,000, 3,000 and 4,000 Hz).  Therefore, since he 
meets the first element under Hickson, supra, of a current 
bilateral hearing loss disability, the determinative issue is 
whether there also is medical nexus evidence of record 
etiologically linking his current hearing loss disability to 
his military service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Unfortunately, 
no such evidence has been submitted.  

None of the veteran's service medical records makes any 
reference to hearing loss, either by subjective complaint or 
objective clinical finding (diagnosis, etc.).  Of particular 
relevance, his discharge examination in December 1954 noted 
that whispered voice testing was 15/15, bilaterally, which is 
normal.  Thus, in the absence of hearing problems in service, 
the service medical records provide highly probative evidence 
against his claim.  See Struck v. Brown, 9 Vet. App. 145 
(1996).

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
his service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  See, too, 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Here, though, there is no medical evidence that the veteran's 
hearing loss is related to acoustic trauma during his 
military service.  The first - and indeed only - documented 
evidence of hearing loss is noted in the March 2003 
audiological evaluation report, approximately 49 years after 
the conclusion of his military service in 1954.  This 49-year 
lapse between his military discharge and the first evidence 
of hearing loss provides highly probative evidence against 
his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  

The Board also emphasizes that the audiologist that evaluated 
the veteran in March 2003 did not offer an opinion concerning 
the etiology or date of onset of his hearing loss.  
Therefore, the audiologist did not relate the veteran's 
bilateral hearing loss disability to his military service.  
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  And, 
as already mentioned, since his hearing loss disability was 
first identified many years after service, with no suggestion 
that it relates back to his service, VA has no duty to obtain 
a medical nexus opinion as to whether it is related to his 
service.  See McLendon, supra.  So there is simply no medical 
evidence linking the veteran's bilateral hearing loss 
disability to his military service.

The Board also has considered the veteran's lay statements.  
But while he is competent to report his symptoms of 
difficulty hearing for a number of years, supposedly dating 
back to his military service, he is not competent to also 
attribute his hearing loss to military noise exposure.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. 
Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006); and Jandreau 
v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 2007).



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  And as the preponderance of the evidence is against 
his claim the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. 53-56.  Accordingly, the appeal is 
denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


